            Case 2:19-cv-01509-RFB-VCF Document 22 Filed 06/29/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
     DR. DANIEL NUZUM, an individual,
4
                           Plaintiff,
5                                                         2:19-cv-01509-RFB-VCF
     vs.                                                  ORDER
6    EPIGENETIC LABS LLC d/b/a ORGANIXX,
     a Nevada Limited Liability Company;
7
     JONATHAN HUNSAKER, and individual;
8
     TERIANN TREVENEN an individual; JOHN
     DOES 1 – 10; ROE CORPORATIONS 1 – 10,
9
                           Defendants.
10

11
            Before the court is Dr. Daniel Nuzum v. Epigenetic Labs LLC, case number 2:19-cv-1509-RFB-
12
     VCF.
13
            The parties called and notified the court that they have reached a settlement agreement.
14
            Accordingly,
15
            IT IS HEREBY ORDERED that the status hearing scheduled for 11:00 AM, July 6, 2020, is
16
     VACATED.
17
            DATED this 29th day of June, 2020.
18                                                               _________________________
                                                                 CAM FERENBACH
19                                                               UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
